DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Amendment after Non-final office action filed on 3/9/2022 is acknowledged.  
3.	Claims 1-20 are pending in this application.
4.	Claims 1-14 remain withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/2021.
5.	Applicant elected with traverse of Group 2 (claims 15-20) and elected without traverse of glioblastoma multiforme (GBM) as species of malignant solid tumor (for both inventions 1 and 2); administration of the radiation before the SapC-DOPS as species of administration scheme from claims 9-11 (for invention 1); and sequential administration as species of administration scheme from claim 17 (for invention 2) in the reply filed on 10/20/2021.
Restriction requirement was deemed proper and made FINAL in the previous office action.  Group 2 is drawn to a method of enhancing anti-tumor efficacy of SapC-DOPS in a subject suffering from a malignant solid tumor, the method comprising: administering to the subject a therapeutically effective amount of SapC-DOPS in combination with fractionated radiation therapy, wherein the fractionated radiation therapy comprises a plurality of radiation fractions administered over a treatment period, each of said fractions delivering a radiation dose lower than a dose effective to inhibit tumor growth when administered alone, wherein the fractionated radiation therapy 
Please note: as stated in the previous office action, the elected species drawn to non-elected Group 1 would not be searched and examined.

Non-compliant Amendment
6.	The claim filed on 3/9/2022 is a non-compliant amendment.  In the claim filed on 3/9/2022, claims 1-14 have the  status identifier "(Withdrawn)".  However, claim text is missing for each of claims 1-14.  Furthermore, the period at the end of claim 15 should not be underlined.  Applicant is required to correct these errors (see MPEP § 714).

Withdrawn Objections and Rejections
7.	Objection to the specification is hereby withdrawn in view of Applicant's amendment to the specification.
8.	Objection to claims 15 and 18-20 is hereby withdrawn in view of Applicant's amendment to the claim.
9.	Rejection to claims 15-20 on the ground of nonstatutory obviousness-type double patenting over claims 53, 56-60, 63-66 and 69-72 of co-pending Application No. 15/928434 in view of Wojton et al (Molecular Therapy, 2013, 21, pages 1517-1525, filed with IDS), Hussain et al (Neuro-Oncology, 2015, 17, page 1), Ning et al (Int. J. Radiation Oncology Biol. Phys., 2006, 65, pages 493-498) and Cohen (Int. J. Radiation 

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

12.	(Revised due to Applicant’s amendment to the claim) Claims 15-20 remain rejected under 35 U.S.C. 103 as being unpatentable over Wojton et al (Molecular Therapy, 2013, 21, pages 1517-1525, filed with IDS) in view of Hussain et al (Neuro-Oncology, 2015, 17, page 1, cited and enclosed in the previous office action), Ning et al (Int. J. Radiation Oncology Biol. Phys., 2006, 65, pages 493-498, cited and enclosed in the previous office action) and Cohen (Int. J. Radiation Oncology Biol. Phys., 1987, 13, pages 251-258, cited and enclosed in the previous office action).
The instant claims 15-20 are drawn to a method of enhancing anti-tumor efficacy of SapC-DOPS in a subject suffering from a malignant solid tumor, the method comprising: administering to the subject a therapeutically effective amount of SapC-DOPS in combination with fractionated radiation therapy, wherein the fractionated radiation therapy comprises a plurality of radiation fractions administered over a treatment period, each of said fractions delivering a radiation dose lower than a dose effective to inhibit tumor growth when administered alone, wherein the fractionated radiation therapy enhances the anti-tumor efficacy of SapC-DOPS, and wherein a first radiation fraction is administered to the subject prior to administering the SapC-DOPS.
Wojton et al, throughout the literature, teach a method of treating glioblastoma multiforme (GBM) in a subject in need thereof comprising administering to such subject a composition comprising a therapeutically effective amount of SapC-DOPS, for example, Abstract; and Figures 1, 2 and 5.  It reads on glioblastoma multiforme (GBM) as the elected species of malignant solid tumor.  It meets the limitation of the subject recited in instant claims 15 and 16; and the limitation of "a therapeutically effective amount of SapC-DOPS" recited in instant claim 15.  Wojton et al further teach the importance of phosphatidylserine (PtdSer) exposure for SapC-DOPS targeting such as "Increased cell surface expression of PtdSer levels was found to correlate with SapC-DOPS–induced killing efficacy", for example, Abstract; and Figure 2.  Wojton et al also teach that depending on GBM tumor condition, mice having GBM is treated with different doses of SapC-DOPS and different administration schemes, for example, page 1523, right column, Section "In vivo xenografts".  Furthermore, Wojton et al teach "SapC-DOPS will likely synergize when combined with chemotherapy and irradiation both of which are known to increase PtdSer exposure on cancer cells", for example, page 1523, right column, the 2nd paragraph.
The difference between the reference and instant claims 15-20 is that the reference does not explicilty teach treating GBM with a combination of a fractionated radiation therapy and a therapeutically effective amount of SapC-DOPS wherein a first radiation fraction is administered to the subject prior to administering the SapC-DOPS recited in instant claim 15; sequential administration as the elected species of administration scheme from claim 17; and the limitations of instant claims 17-20.
However, Hussain et al, throughout the literature, teach GBM cell lines exhibit a positive correlation between surface exposed phosphatidylserine (PS) levels and radiation responses; and SapC-DOPS effectively and specifically targets cancer cells that express high PS on their surface and radiation at 6, 10 or 16 Gy increases PS expression on GBM cells, for example, page 1, Results.  Hussain et al further teach such studies provide a basis for combination therapies where increasing extracellular PS via radiation therapy, coupled with SapC-DOPS may enhance cancer cytotoxicity, for example, page 1, Conclusions.
Furthermore, Ning et al, throughout the literature, teach fractionated radiotherapy is one of the common treatments for patients with gliomas; and the importance of optimization of treatment regimen when fractionated radiotherapy is used in combination therapy for the treatment of brain tumors such as GBM, for example, Title; page 493, Sections "Purpose", "Results" and "Conclusions"; page 494, left column, the last paragraph in Section "INTRODUCTION"; and Figures 1-3.  Ning et al further teach the optimization of treatment regimen when fractionated radiotherapy is used in combination therapy for treating GBM includes the order of treatment, administration scheme and dosage and so on; and for the combination used in Ning et al, sequential administration with fractionated radiotherapy being the first treatment is more effective in treating GBM, for example, page 493, Section "Conclusions"; and page 495, Figure 2.  Ning et al also teach treating GBM with fractionated radiotherapy at a daily dose of 250 cGy/fraction/day local tumor irradiation for 5 days, for example, page 495, Section "Combination therapy of fractionated irradiation and ATO".  Therefore, in view of the combined teachings of Wojton et al, Hussain et al and Ning et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating GBM in a subject in need thereof with a combination therapy of fractionated radiotherapy and a therapeutically effective amount of SapC-DOPS, with sequential administration with fractionated radiotherapy being the first treatment to increase PS on the surface of GBM cells and enhance the cancer cytotoxicity of SapC-DOPS.  It reads on sequential administration as the elected species of administration scheme from claim 17.  
	In addition, one of ordinary skilled in the art would have been motivated to optimize the dosage of fractionated radiotherapy and SapC-DOPS; and the administration scheme to effectively treat GBM and avoid complications such as injury to normal tissue, because Cohen, throughout the literature, teaches that to find the safest procedure for treating a tumor, one must search for that combination of factors which will maximize the conditional probability of controlling the tumor and avoiding injury in any normal tissues, this depends on several factors including dose, field-size, fractions, and time (see for example, Abstract; and Figures 1-6).  And, the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck  & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989);   In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) (see MPEP § 2144.05 II A).
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Wojton et al, Hussain et al, Ning et al and Cohen with routine optimization to develop a method of enhancing anti-tumor efficacy of SapC-DOPS in a subject suffering from GBM, the method comprising: administering to the subject a therapeutically effective amount of SapC-DOPS in combination with fractionated radiation therapy, wherein the fractionated radiation therapy comprises a plurality of radiation fractions administered over a treatment period, each of said fractions delivering a radiation dose lower than a dose effective to inhibit tumor growth when administered alone, wherein the first radiation fraction of the fractionated radiation therapy is performed before administering SapC-DOPS to enhance the anti-tumor efficacy of SapC-DOPS.
One of ordinary skilled in the art would have been motivated to combine the teachings of Wojton et al, Hussain et al, Ning et al and Cohen with routine optimization to develop a method of enhancing anti-tumor efficacy of SapC-DOPS in a subject suffering from GBM, the method comprising: administering to the subject a therapeutically effective amount of SapC-DOPS in combination with fractionated radiation therapy, wherein the fractionated radiation therapy comprises a plurality of radiation fractions administered over a treatment period, each of said fractions delivering a radiation dose lower than a dose effective to inhibit tumor growth when administered alone, wherein the first radiation fraction of the fractionated radiation therapy is performed before administering SapC-DOPS to enhance the anti-tumor efficacy of SapC-DOPS, because Hussain et al teach GBM cell lines exhibit a positive correlation between surface exposed phosphatidylserine (PS) levels and radiation responses; and SapC-DOPS effectively and specifically targets cancer cells that express high PS on their surface.  Hussain et al further teach such studies provide a basis for combination therapies where increasing extracellular PS via radiation therapy, coupled with SapC-DOPS may enhance cancer cytotoxicity.  Ning et al teach fractionated radiotherapy is one of the common treatments for patients with gliomas; and the importance of optimization of treatment regimen when fractionated radiotherapy is used in combination therapy for the treatment of brain tumors such as GBM.  Ning et al further teach the optimization of treatment regimen when fractionated radiotherapy is used in combination therapy for treating GBM includes the order of treatment, administration scheme and dosage and so on; and for the combination used in Ning et al, sequential administration with fractionated radiotherapy being the first treatment is more effective in treating GBM.  Therefore, in view of the combined teachings of Wojton et al, Hussain et al and Ning et al, it would have been obvious to one of ordinary skilled in the art to develop a method of treating GBM in a subject in need thereof with a combination therapy of fractionated radiotherapy and a therapeutically effective amount of SapC-DOPS, with sequential administration with fractionated radiotherapy being the first treatment to increase PS on the surface of GBM cells and enhance the cancer cytotoxicity of SapC-DOPS.  In addition, one of ordinary skilled in the art would have been motivated to optimize the dosage of fractionated radiotherapy and SapC-DOPS; and the administration scheme to effectively treat GBM and avoid complications such as injury to normal tissue, because Cohen, throughout the literature, teaches that to find the safest procedure for treating a tumor, one must search for that combination of factors which will maximize the conditional probability of controlling the tumor and avoiding injury in any normal tissues, this depends on several factors including dose, field-size, fractions, and time.  And, the MPEP states the following: the MPEP states the following: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (see MPEP § 2144.05 II A). 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Wojton et al, Hussain et al, Ning et al and Cohen with routine optimization to develop a method of enhancing anti-tumor efficacy of SapC-DOPS in a subject suffering from GBM, the method comprising: administering to the subject a therapeutically effective amount of SapC-DOPS in combination with fractionated radiation therapy, wherein the fractionated radiation therapy comprises a plurality of radiation fractions administered over a treatment period, each of said fractions delivering a radiation dose lower than a dose effective to inhibit tumor growth when administered alone, wherein the first radiation fraction of the fractionated radiation therapy is performed before administering SapC-DOPS to enhance the anti-tumor efficacy of SapC-DOPS.

Response to Applicant's Arguments
13.	Applicant argues that "it appears that the Office has impermissibly used Applicant's claims as a template in an attempt to establish a motivation for combining the cited references."; and "the Office has failed to demonstrate that a person having ordinary skill in the art would be motivated to combine these references to arrive at the present claims."  Applicant further argues that a person of ordinary skilled in the art would not expect a less-than-therapeutic dose of radiation would be sufficient to increase PS surface expression such that a synergistic effect would be observed with SapC-DOPS, as demonstrated in Example 5 of instant specification.  Applicant also argues about routine optimization based on the cited Cohen reference and MPEP §2144.05, in that the fractionated radiation recited in the claims is more than routine optimization and the radiation dose is a critical component to the present claims.
14.	Applicant's arguments have been fully considered but have not been found persuasive. 
In response to Applicant's arguments about instant rejection, the Examiner agrees that none of the cited references individually teaches or suggests the method recited in instant claims 15-20; and none of the cited references anticipates the method recited in instant claims 15-20.  However, the Examiner would like to point out that instant claims 15-20 are rejected under 35 U.S.C. 103 (obviousness type), and the rejection is based on the combined teachings of Wojton et al, Hussain et al, Ning et al and Cohen with routine optimization; therefore, it is not necessary for each of the cited references to teach all the limitations of instant claims.  Furthermore, the Examiner would like to point out that the MPEP states "One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references…" (see MPEP § 2145 IV).
In response to Applicant's arguments that a person having ordinary skill in the art would not be motivated to combine these references to arrive at the present claims and the Office has impermissibly used Applicant's claims as a template in an attempt to establish a motivation for combining the cited references, in the instant case, as stated in Section 12 above, Wojton et al explicitly teach the importance of phosphatidylserine (PtdSer) exposure for SapC-DOPS targeting such as "Increased cell surface expression of PtdSer levels was found to correlate with SapC-DOPS–induced killing efficacy"; and "SapC-DOPS will likely synergize when combined with chemotherapy and irradiation both of which are known to increase PtdSer exposure on cancer cells".  A positive correlation between surface exposed phosphatidylserine (PS) levels and radiation responses is explicitly taught in Hussain et al.  Hussain et al also explicilty teach such studies provide a basis for combination therapies where increasing extracellular PS via radiation therapy, coupled with SapC-DOPS may enhance cancer cytotoxicity.  Therefore, in view of the combined teachings of Wojton et al and Hussain et, one of ordinary skilled in the art would understand and reasonably expect that a combination therapies where increasing extracellular PS via radiation therapy first, coupled with SapC-DOPS after radiation would exhibit a synergistic effect and enhance SapC-DOPS–induced cancer killing efficacy.  The Examiner understands that neither Wojton et al nor Hussain et al teach fractionated radiotherapy as the radiation therapy used in the combination.  However, in the instant case, as stated in Section 12 above, Ning et al explicitly teach fractionated radiotherapy is one of the common treatments for patients with gliomas.  Ning et al further teach the importance of optimization of treatment regimen when fractionated radiotherapy is used in combination therapy for the treatment of brain tumors such as GBM.  The Examiner understands that the combination therapy disclosed in Ning et al is not the same as instant claimed combination.  However, in view of the teachings of Ning et al as whole and the teachings of Cohen, one of ordinary skilled in the art would understand and reasonably expect that the importance of optimization of treatment regimen when fractionated radiotherapy is used in combination therapy for the treatment of brain tumors such as GBM is not limited to the combination disclosed in Ning et al only.  Furthermore, the advantage and/or importance of fractionated radiotherapy in cancer treatment is well known in the art, as disclosed in Baker (WO 2016/011328 A1) and many others.  Baker explicitly teaches that "The total dose of radiation is often fractionated (spread out over time) for several important reasons. Fractionation allows normal cells time to recover, while tumor cells are generally less efficient in repair between fractions. Fractionation also allows tumor cells that were in a relatively radio-resistant phase of the cell cycle during one treatment to cycle into a sensitive phase of the cycle before the next fraction is given. Similarly, tumor cells that were chronically or acutely hypoxic (and therefore more radio-resistant) may re-oxygenate between fractions, improving the tumor cell kill" (see page 20, paragraph [00114]).  Therefore, in the instant case, considering the state of art with regards to treating cancer, including treating GBM, and in view of the combined teachings of Wojton et al, Hussain et al and Ning et al, one of ordinary skilled in the art would have been motivated to develop a method of treating GBM in subject in need thereof with a combination therapy of fractionated radiotherapy and a therapeutically effective amount of SapC-DOPS, with sequential administration with fractionated radiotherapy being the first treatment to increase PS on the surface of GBM cells and enhance the cancer cytotoxicity of SapC-DOPS.  With regards to Applicant's arguments that the Office has impermissibly used Applicant's claims as a template in an attempt to establish a motivation for combining the cited references, in the instant case, Applicant fails to point to any facet of instant rejection that is not found in the cited prior art references.  It is unclear to the Examiner which part of the instant rejection is not based on the combined teachings of the cited references.  Merely pointing out the differences between each of the cited references and instant claimed invention is not proof of hindsight reasoning.  In addition, the MPEP states “"[a]ny judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning, but so long as it takes into account only knowledge which was within the level of ordinary skill in the art at the time the claimed invention was made and does not include knowledge gleaned only from applicant’s disclosure, such a reconstruction is proper." In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 (CCPA 1971).” (see MPEP § 2145).
In response to Applicant's arguments that that a person of ordinary skilled in the art would not expect a less-than-therapeutic dose of radiation would be sufficient to increase PS surface expression such that a synergistic effect would be observed with SapC-DOPS, as demonstrated in Example 5 of instant specification, first, with regards to Example 5 of instant specification, based on Figure 4 of instant application, one of ordinary skilled in the art would understand and reasonably expect that the effect of dosage of irradiation on SapC-DOPS-induced cell death depends on the types of cell used in the experiment, which is confirmed by instant specification.  As explicitly stated in paragraph [0067] of instant specification, the lack of strong effect observed in Example 5 and Figure 4 of instant application could be due to either the treated cells are already dying or the treated cells already have a high surface PS.  Therefore, in view of the data presented in Figure 4 and paragraph [0067] of instant specification, one of ordinary skilled in the art would understand and reasonably expect that depends on the type of cancer, the dosage of irradiation is a parameter that needs to be optimized for enhancing SapC-DOPS-induced cell death.  Second, the Examiner would like to point out that in the instant case, Hussain et al explicitly teach radiation at 6, 10 or 16 Gy increases PS expression on GBM cells.  Radiation at 6 Gy in Hussain et al is a dosage of each fraction of fractionated radiation therapy at about 5 Gy recited in instant claim 20, since the instant specification discloses that "the term "about," when referring to a value or to an amount of mass, weight, time, volume, pH, size, concentration or percentage is meant to encompass variations of in some embodiments ±20%..." (see page 6, paragraph [0025] of instant specification).  Third, it is well known in the art that the effect of radiation therapy is cumulative, as disclosed in Våyrynen (Acta Radiologica Oncology, 1983, 22, page 281-287, see for example Tables 1-5 and Figures 3-6).  Taken all these together, considering the state of art with regards to radiation therapy, and in view of the combined teachings of the cited prior art references with routine optimization as set forth in Section 12 above, a person of ordinary skilled in the art would have reasonable expectation of success in developing a method of enhancing anti-tumor efficacy of SapC-DOPS in a subject suffering from GBM, the method comprising: administering to the subject a therapeutically effective amount of SapC-DOPS in combination with fractionated radiation therapy, wherein the fractionated radiation therapy comprises a plurality of radiation fractions administered over a treatment period, each of said fractions delivering a radiation dose lower than a dose effective to inhibit tumor growth when administered alone, wherein the first radiation fraction of the fractionated radiation therapy is performed before administering SapC-DOPS to enhance the anti-tumor efficacy of SapC-DOPS.  Furthermore, with regards to the expectation of success, the MPEPE states: “Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that “[g]ood science and useful contributions do not necessarily result in patentability.” Id. at 1364, 83 USPQ2d at 1304.” (see MPEP § 2145).  
In response to Applicant's arguments that the fractionated radiation recited in the claims is more than routine optimization and the radiation dose is a critical component to the present claims, first, the Examiner would like to point out that other than fractionated radiation therapy, there is no specific radiation dose recited in instant claims 15-19.  Second, as stated in the paragraph above, Hussain et al explicitly teach radiation at 6, 10 or 16 Gy increases PS expression on GBM cells.  Radiation at 6 Gy (about 5 Gy) in Hussain et al is a dosage of each fraction of fractionated radiation therapy recited in instant claim 20.  Third, as stated in both Section 12 and the paragraph above, Ning et al teach the importance of optimization of treatment regimen when fractionated radiotherapy is used in combination therapy for the treatment of brain tumors such as GBM.  Ning et al further teach the optimization of treatment regimen when fractionated radiotherapy is used in combination therapy for treating GBM includes the order of treatment, administration scheme and dosage and so on.  The Examiner understands that the combination therapy disclosed in Ning et al is not the same as instant claimed combination.  However, in view of the teachings of Ning et al as whole and the teachings of Cohen, one of ordinary skilled in the art would understand and reasonably expect that the importance of optimization of treatment regimen when fractionated radiotherapy is used in combination therapy for the treatment of brain tumors such as GBM taught in Ning et al is not limited to the combination disclosed in Ning et al only.  Finally, the Examiner would like to point out that there is no evidence that the dosage recited in instant claim 20 is critical for each and every type of malignant solid tumor and/or such dosage is not achievable through routine optimization.
Taken all these together, the rejection is deemed proper and is hereby maintained.   
The Baker and Våyrynen references are cited only for the purpose of rebutting the Applicant’s arguments, therefore, they are not cited as prior art references.  

Obviousness Double Patenting 
15.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

16.	(Revised due to Applicant’s amendment to the claim) Claims 15-20 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US patent 8937156 B2 in view of Wojton et al (Molecular Therapy, 2013, 21, pages 1517-1525, filed with IDS), Hussain et al (Neuro-Oncology, 2015, 17, page 1, cited and enclosed in the previous office action), Ning et al (Int. J. Radiation Oncology Biol. Phys., 2006, 65, pages 493-498, cited and enclosed in the previous office action) and Cohen (Int. J. Radiation Oncology Biol. Phys., 1987, 13, pages 251-258, cited and enclosed in the previous office action).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skilled in the art practiced the claimed invention of instant claims 15-20, one would necessarily achieve the claimed invention of claims 1-20 of US patent 8937156 B2 in view of Wojton et al, Hussain et al, Ning et al and Cohen, and vice versa. 
17.	Instant claims 15-20 are drawn to a method of enhancing anti-tumor efficacy of SapC-DOPS in a subject suffering from a malignant solid tumor, the method comprising: administering to the subject a therapeutically effective amount of SapC-DOPS in combination with fractionated radiation therapy, wherein the fractionated radiation therapy comprises a plurality of radiation fractions administered over a treatment period, each of said fractions delivering a radiation dose lower than a dose effective to inhibit tumor growth when administered alone, wherein the fractionated radiation therapy enhances the anti-tumor efficacy of SapC-DOPS, and wherein a first radiation fraction is administered to the subject prior to administering the SapC-DOPS.
18.	Claims 1-20 of US patent 8937156 B2 are drawn to a composition comprising a phospholipid, wherein the phospholipid is phosphatidylserine; an isolated saposin C-related polypeptide, wherein the polypeptide has an amino acid sequence at least 85 percent identical to SEQ ID NO: 2 and wherein the polypeptide includes amino acids 24-40 of SEQ ID NO: 2; wherein the phospholipid forms a nanovesicle embedding the polypeptide; and wherein the nanovesicle embedding the polypeptide exhibits anti-tumor activity.
19.	The difference between claims 1-20 of US patent 8937156 B2 and the method recited in instant claims 15-20 is that claims 1-20 of US patent 8937156 B2 do not explicitly teach applying the composition in a method recited in instant claims 15-20.
	However, in view of the combined teachings of Wojton et al, Hussain et al, Ning et al and Cohen with routine optimization as set forth in Section 12 above, it would have been obvious to one of ordinary skilled in the art to apply the composition recited in claims 1-20 of US patent 8937156 B2 and develop the method recited in instant claims 15-20.
	Therefore, if one of ordinary skilled in the art practiced the claimed invention of instant claims 15-20, one would necessarily achieve the claimed invention of claims 1-20 of US patent 8937156 B2 in view of Wojton et al, Hussain et al, Ning et al and Cohen, and vice versa. 

20.	For the same/similar reasoning/rational as the rejection set forth in Sections 16-19 above, instant claims 15-20 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-46 of US patent 7834147 B2; claims 1-4 of US patent 9757432 B2; and claims 1-19 of US patent 10188698 B2; and in view of the combined teachings of Wojton et al (Molecular Therapy, 2013, 21, pages 1517-1525, filed with IDS), Hussain et al (Neuro-Oncology, 2015, 17, page 1, cited and enclosed in the previous office action), Ning et al (Int. J. Radiation Oncology Biol. Phys., 2006, 65, pages 493-498, cited and enclosed in the previous office action) and Cohen (Int. J. Radiation Oncology Biol. Phys., 1987, 13, pages 251-258, cited and enclosed in the previous office action) with routine optimization as set forth in Section 12 above.

21.	For the same/similar reasoning/rational as the rejection set forth in Sections 16-19 above, instant claims 15-20 remain provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3-17 of co-pending Application No. 16/456424; claims 1-20 of co-pending Application No. 16/756247; claims 1-20 of co-pending Application No. 17/071475; and claims 1-27 of co-pending Application No. 17/327863; and in view of the combined teachings of Wojton et al (Molecular Therapy, 2013, 21, pages 1517-1525, filed with IDS), Hussain et al (Neuro-Oncology, 2015, 17, page 1, cited and enclosed in the previous office action), Ning et al (Int. J. Radiation Oncology Biol. Phys., 2006, 65, pages 493-498, cited and enclosed in the previous office action) and Cohen (Int. J. Radiation Oncology Biol. Phys., 1987, 13, pages 251-258, cited and enclosed in the previous office action) with routine optimization as set forth in Section 12 above.
These are all provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Applicant's Arguments
22.	Applicant argues that “As discussed in detail supra, Applicant submits the instant claims are patentable over the combination of Wojton, Hussain, Ning, and Cohen. The Examiner alleges that the double patenting references teach the composition of SapC-DOPS, and that the combination of the double-patenting references with Wojton, Hussain, Ning, and Cohen renders the present claims unpatentable. Applicant respectfully submits that there is no teaching or suggestion in the double patenting references that would cure the deficiencies of the primary references."
23.	Applicant's arguments have been fully considered but have not been found persuasive. 
	Applicant's arguments that the instant claims are patentable over the combination of Wojton, Hussain, Ning, and Cohen have been addressed in Section 14 above.  Therefore, these double patenting rejections are deemed proper.  And until a proper terminal disclaimer is filed and approved by the Office, these double patenting rejections are maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LI N KOMATSU/Primary Examiner, Art Unit 1658